            Case 5:20-cv-01005-J Document 1-2 Filed 10/05/20 Page 1 of 2



                     OKLAHOMA DISTRICT COURT LINCOLN COUNTY



La Tosha Davis                                                     (tr%
                                                                      (Case ID Number)


                     Plaintiff

                       -v s-
                                                                                   FILED
Dr. Vishal Aggarwal, DBA Sanraj Solutions and                                     SEP 1 5 2020
DBA Prague Community Hospital                                                CINDY KIRBY, COURT CLERK
                                                                           LINCOLN COUNTY, OKLAHOMA

                   Defendants


                                            AFFIDAVIT



I, La Tosha Davis, of Shawnee, Oklahoma, MAKE OATH AND SAY THAT:

1.    I was employed by Dr. Vishal Aggarwal dba Sanraj Solutions and Prague Community Hospital
      as the HR Manager effective July 1, 2020.


2.    During the pay period of August 9 to August 22, 2020 several employees worked extra hours
      due to conditions of the hospital. The patient census was high, and several employees were out
      due to COVID19.


      August 28, 2020 I was terminated for excessive overtime.

3.    During the same pay period several White employees also worked overtime but received no
      adverse actions.


4.    I am African American and the other employees were White. I was signaled out and wrongfully
      terminated I believe the actions were discriminative in violation of Title VII and State anti
      discrimination laws


      2014 Oklahoma Statutes


                                                                                            Page 1 of 2

                                                                                         EXHIBIT 2
                    Case 5:20-cv-01005-J Document 1-2 Filed 10/05/20 Page 2 of 2
.0



              Title 25. Definitions and General Provisions
              §25-1350. Employment based discrimination - Cause of action - Remedies - Procedure.
              Universal Citation: 25 OK Stat § 25-1350 (2014)




     STATE OF OKLAHOMA

     COUNTY OF         Lisn C o In

     SUBSCRIBED AND SWORN TO BEFORE ME,
     on the 14th day of September, 2020



     Signatur                                                               La Tosha Davis
     (Seal)
     NOTARY PUBLIC
     My Commission expires:
        3-         (2 2

                                     Notary Public
                                 State of Oklahoma
                                 CANDACE CREWS
                                  LINCOLN COUNTY
                                 COMMISSION 818002232
                                 Comm. Exp. 03.05-2022




                                                                                                Page 2 of 2
     ©2002-2020 LawDepot.come
